Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BA

 

 

FIFTY-SEVENTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Fifty-seventh Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009 (CSG document no.
2298875), as amended (the “Agreement”), and now desire to further amend the
Agreement in accordance with the terms and conditions set forth in this
Amendment.  If the terms and conditions set forth in this Amendment shall be in
conflict with the Agreement, the terms and conditions of this Amendment shall
control.  Any terms in initial capital letters or all capital letters used as a
defined term but not defined in this Amendment shall have the meaning set forth
in the Agreement.  The effective date of this Amendment is the date last signed
below (the Effective Date").  Further, upon execution of this Amendment by the
parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment.  Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

 

 

Now, therefore, CSG and Customer agree to the following as of the Effective
Date:

 

1.  Customer desires to purchase an additional ***** (**) Web Enabled ACSR®
licenses pursuant to the terms and conditions of the Agreement.  As a result,
for the fees set forth in Schedule F to the Agreement, the number of Customer's
Web Enabled ACSR® licenses shall increase such that the total of Customer's Web
Enabled ACSR® licenses is **** ******* *********** (***).  For clarification
purposes, such **** ******* *********** (***) Web Enabled ACSR® licenses
excludes those certain *********** (**) Web Enabled ACSR® licenses granted to
Customer at no charge through December 31, 2014, pursuant to the Letter of
Authorization dated January 31, 2014 (CSG document no. 2505002).

 

 

THIS AMENDMENT is executed on the day and year last signed below to be effective
as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name:  Michael Ciszek

 

Name:  Joseph T. Ruble

 

Date:  11/5/14

 

Date:  7 Nov 2014

 

 